Order entered December 16, 1947, reversed on the law, without costs of this appeal to either party, and motion for a jury trial granted without costs, on the authority of Moot v. Moot (214 N. Y. 204) and Halgren v. Halgren (160 App. Div. 477). Appeal from order entered April 22, 1948, dismissed as academic. All concur. (One order denies defendant’s motion for a jury trial in an action for an absolute divorce; the second order denies a motion for a jury trial and for reargument of the previous application for a jury trial and for amendment of note of issue.) Present — Taylor, P. J., MeCurn, Love, Vaughan and Kimball, JJ.